HEDRICK, Judge.
The only argument advanced by the defendant on this appeal is that “the verdict is clearly ambiguous and in view of the Law of North Carolina clearly holding that an ambiguous verdict, the ambiguity being unexplainable, must be interpreted in favor of the defendant. . . .”
Defendant insists that the phrase “not guilty on the other counts” makes the verdict ambiguous because he could have been found guilty of only two counts under the indictment. Defendant’s argument is not persuasive. By finding the defendant guilty of the lesser included offense charged in the first count of the bill of indictment, the jury found the defendant not guilty of felonious breaking or entering. The phrase in the verdict, “not guilty on the other counts,” merely expands the verdict to find the defendant not guilty of felonious larceny, the second count in the bill of indictment.
' The defendant had a fair trial free from prejudicial error.
No error.
Judges Parker and Clark concur.